EXHIBIT 10.1
EXECUTION VERSION













AMENDMENT NO. 2 TO


CREDIT AGREEMENT


dated as of October 12, 2012,
among
NOVELIS INC.,
as Borrower,


AV METALS INC.,
as Holdings,
and
THE OTHER LOAN PARTIES PARTY HERETO,


THE LENDERS PARTY HERETO,


BANK OF AMERICA, N.A.,
as Administrative Agent,


and
MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.
and
UBS SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners

    
933495.05-CHISR02A - MSW

--------------------------------------------------------------------------------




This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of October
12, 2012, is entered into among NOVELIS INC., a corporation amalgamated under
the Canada Business Corporations Act (the “Borrower”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act (“Holdings”), the
SUBSIDIARY GUARANTORS (as defined in the Credit Agreement referred to below),
NOVELIS ITALIA S.P.A. and BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) under the Credit Agreement referred to below.
RECITALS
WHEREAS, the Borrower, Holdings, the Subsidiary Guarantors, the Administrative
Agent and the Lenders from time to time party thereto entered into that certain
Credit Agreement, dated as of December 17, 2010 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, Novelis Italia S.p.A. (the “Third Party Security Provider”) has pledged
certain assets to secure the Secured Obligations of the Loan Parties;
WHEREAS, the Borrower has requested an amendment to the Credit Agreement as
herein set forth; and
WHEREAS, the Borrower, Holdings, the Subsidiary Guarantors, the Administrative
Agent and the Lenders signatory to a consent (an “Acknowledgment and Consent”)
have agreed to amend the Credit Agreement on the terms and subject to the
conditions herein provided.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and other good and valuable consideration, the
adequacy and receipt of which is hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.Definitions.     Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement, as amended hereby.
Section 2.Amendments. Subject to the terms and conditions set forth herein,
effective as of the Amendment Effective Date (as defined below), the Credit
Agreement is hereby amended as follows:
(a)Section 1.01. Section 1.01 of the Credit Agreement is hereby amended as
follows:
(i)The definition of "Eligible Assignee" is hereby amended by deleting the
reference to Section 8.01(f) therein and replacing it with a reference to
Section 8.01(h) in lieu thereof.
(ii)The definition of “Permitted Acquisition” is hereby amended by deleting
clause (ix) thereof and inserting the following new clause (ix) in lieu thereof:
(ix) at the time of such Acquisition and after giving effect thereto and any
Indebtedness incurred or acquired in connection therewith, on a Pro Forma Basis
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the

    
933495.05-CHISR02A - MSW

--------------------------------------------------------------------------------




Lenders pursuant to Section 5.01(a) or (b) as though such Acquisition had been
consummated, incurred or assumed as of the first day of the fiscal period
covered thereby, (x) the Total Net Leverage Ratio shall be no greater than 5.00
to 1.00 and (y) the Senior Secured Net Leverage Ratio shall be no greater than
.25 to 1.00 less than the Senior Secured Net Leverage Ratio required to be
maintained at such time under Section 6.10;
(iii)The definition of “Permitted Factoring Facility” is hereby amended by
deleting the following text appearing therein: “and is not organized under the
laws of, and does not conduct business in, a Principal Jurisdiction”.
(iv)The definition of “Qualified Securitization Transaction” is hereby amended
by deleting the first parenthetical contained therein.
(v)The definition of “Total Net Leverage Ratio” is hereby amended by deleting
the parenthetical contained therein.
(b)Section 6.10. Section 6.10 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
Section 6.10    Senior Secured Net Leverage Ratio. Permit the Senior Secured Net
Leverage Ratio as of the last day of any Test Period ending during any period
set forth in the table below to be greater than the ratio set forth below
opposite the period in the table below during which the last day of such Test
Period occurs:
Test Period
Senior Secured Net
Leverage Ratio
July 1, 2012 and thereafter
3.25 to 1.0



(c)Section 10.07. Section 10.07 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

- 3 -



--------------------------------------------------------------------------------




Section 10.07    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent,
syndication agent, co-documentation agent, arranger or bookrunner listed on the
cover page hereto or acting in such capacity in connection with any amendment or
in connection with any Incremental Term Loans made hereunder, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, syndication agent, co-documentation agent, arranger or
bookrunner listed on the cover page hereto or acting in such capacity in
connection with any amendment or in connection with any Incremental Term Loans
made hereunder, or any other Lender, and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.


Section 3.Conditions Precedent to Effectiveness of this Amendment. This
Amendment shall become effective as of the first date (the “Amendment Effective
Date”) on which each of the following conditions precedent shall have been
satisfied or duly waived:
(a)    Certain Documents. The Administrative Agent shall have received each of
the following, in form and substance satisfactory to the Administrative Agent:
(i)    this Amendment, duly executed by each of the Loan Parties, the Third
Party Security Provider and the Administrative Agent;
(ii)    Acknowledgment and Consents, in the form set forth hereto as Exhibit A,
duly executed by the Required Lenders;
(iii)    amendments to the other Loan Documents or such other documents as may
be necessary or appropriate, in the opinion of the Administrative Agent, to
effect fully the purposes of this Amendment executed by the parties thereto,
including without limitation, any documents that the Administrative Agent may
deem reasonably necessary or advisable to reaffirm, confirm or ensure that the
Secured Obligations are guaranteed by Holdings and all of the Subsidiary
Guarantors and are secured by all Collateral;
(iv)    a favorable opinion of counsels to the Loan Parties, addressed to the
Agents and the Lenders in form and substance and from counsels reasonably
satisfactory to the Administrative Agent;
(v)    an Officer’s Certificate of a Responsible Officer of the Borrower,
addressed to the Revolving Credit Administrative Agent certifying that the
Borrower has determined in good faith that this Amendment satisfies the
requirements of Section 6.11(d) of the Revolving Credit Agreement; and
(vi)    such additional documentation as the Administrative Agent may reasonably
require.

- 4 -



--------------------------------------------------------------------------------




(b)    Payment of Fees, Costs and Expenses. The Administrative Agent (and its
Affiliates) shall have received all fees required to be paid (including the
Amendment Fees (as defined below)), and all expenses (including the reasonable
fees and expenses of legal counsels) for which invoices have been presented, on
or before the Amendment Effective Date, in connection with this Amendment.
(c)    Representations and Warranties. Each of the representations and
warranties contained in Section 4 and 5 below shall be true and correct in all
material respects and the Administrative Agent shall have received a certificate
of a Responsible Officer of the Borrower, addressed to the Administrative Agent
and dated as of the Amendment Effective Date, certifying the same.
(d)    No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing and the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower, addressed to the Administrative Agent and dated as of the
Amendment Effective Date, certifying the same.
Section 4.Representations and Warranties. Each Loan Party hereby represents and
warrants to the Administrative Agent and each Lender as follows:
(e)    After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date.
(f)    The execution, delivery and performance of each of this Amendment and the
Credit Agreement as amended hereby by such Loan Party have been duly authorized
by all requisite corporate, limited liability company, limited partnership or
other organizational action on the part of such Loan Party and will not violate
any of the articles of incorporation or bylaws (or other Organizational
Documents) of such Loan Party.
(g)    This Amendment has been duly executed and delivered by such Loan Party,
and each of this Amendment, the Credit Agreement as amended hereby, and each
other Loan Document constitutes the legal, valid and binding obligation of such
Loan Party, in each case, to the extent party to such Loan Document, enforceable
against such Loan Party in accordance with their terms, except as the same may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights of creditors generally and by general
principles of equity.
(h)    Before and after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.
Section 5.Representations and Warranties. The Third Party Security Provider
hereby represents and warrants to the Administrative Agent and each Lender as
follows:
(i)    The execution, delivery and performance by the Third Party Security
Provider of this Amendment have been duly authorized by all requisite corporate,
limited liability company, limited partnership or other organizational action on
the part of the Third Party Security Provider

- 5 -



--------------------------------------------------------------------------------




and will not violate any of the articles of incorporation or bylaws (or other
Organizational Documents) of the Third Party Security Provider.
(j)    This Amendment has been duly executed and delivered by the Third Party
Security Provider, and the Amendment and each other Loan Document constitutes
the legal, valid and binding obligation of the Third Party Security Provider, in
each case, to the extent party to such Loan Document, enforceable against the
Third Party Security Provider in accordance with their terms, except as the same
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the rights of creditors generally and by general
principles of equity.
Section 6.Amendment Fees. The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender that executes and delivers a copy of this
Amendment to the Administrative Agent (or its counsel) at or prior to 12:00
noon, New York City time, on October 12, 2012, an amendment fee (the “Amendment
Fees”) in an amount equal to 0.15% of the aggregate principal amount of the Term
Loans of such Lender as of such date without giving effect to the Incremental
Term Loan Commitments becoming effective on such date; provided that the
Borrower shall have no liability for any such Amendment Fees if this Amendment
does not become effective in accordance with Section 3 above. The Amendment Fees
shall be payable in immediately available funds on, and subject to the
occurrence of, the Amendment Effective Date, shall not be subject to setoff or
counterclaim, and shall be in addition to any other fees or amounts referred to
in Section 3 above.
Section 7.Continuing Effect; Liens and Guarantees.
(k)     Each of the Loan Parties and the Third Party Security Provider hereby
consents to this Amendment, and the execution, delivery and performance of the
other Loan Documents to be executed in connection therewith. Each of the Loan
Parties and the Third Party Security Providers hereby acknowledges and agrees
that all of its Secured Obligations, including all Liens and (in the case of the
Loan Parties) Guarantees granted to the Secured Parties under the applicable
Loan Documents, are ratified and reaffirmed and that such Liens and Guarantees
shall continue in full force and effect on and after Amendment Effective Date to
secure and support the Secured Obligations of the Borrower and the Guarantors.
Each of the Loan Parties hereby further ratifies and reaffirms the validity,
enforceability and binding nature of the Secured Obligations.
(l)    Holdings and each Subsidiary Guarantor hereby (i) acknowledges and agrees
to the terms of this Amendment and (ii) confirms and agrees that, each of its
Guarantee and any Foreign Guarantee is, and shall continue to be, in full force
and effect, and shall apply to all Secured Obligations without defense,
counterclaim or offset of any kind and each of its Guarantee and any such
Foreign Guarantee is hereby ratified and confirmed in all respects. The Borrower
hereby confirms its liability for the Secured Obligations, without defense,
counterclaim or offset of any kind.
(m)    Holdings, the Borrower, each other Loan Party and the Third Party
Security Provider hereby ratifies and reaffirms the validity and enforceability
(without defense, counterclaim or offset of any kind) of the Liens and security
interests granted by it to the Collateral Agent for the benefit of the Secured
Parties to secure any of the Secured Obligations by Holdings, the Borrower, any
other Loan Party and the Third Party Security Provider pursuant to the Loan
Documents to which any of Holdings, the Borrower, any other Loan Party or the
Third Party Security Provider is a party and

- 6 -



--------------------------------------------------------------------------------




hereby confirms and agrees that notwithstanding the effectiveness of this
Agreement, and except as expressly amended by this Agreement, each such Loan
Document is, and shall continue to be, in full force and effect and each is
hereby ratified and confirmed in all respects, except that, on and after the
effectiveness of this Amendment, each reference in the Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” (and each reference in the Credit
Agreement to this “Agreement”, “hereunder” or “hereof”) or words of like import
shall mean and be a reference to the Credit Agreement as amended by this
Agreement.
Section 8.Reference to and Effect on the Loan Documents.
(n)    Except as expressly set forth in this Amendment, all of the terms and
provisions of the Credit Agreement and the other Loan Documents (including all
exhibits and schedules to each of the Credit Agreement and the other Loan
Documents) are and shall remain in full force and effect and are hereby ratified
and confirmed. The Amendment provided for herein is limited to the specific
provisions of the Credit Agreement specified herein and shall not constitute an
amendment of, or an indication of the Administrative Agent’s or any Lender’s
willingness to amend or waive, any other provisions of the Credit Agreement or
the same sections or any provision of any other Loan Document for any other date
or purpose.
(o)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Credit Agreement or
any Loan Document, or constitute a waiver or amendment of any other provision of
the Credit Agreement or any Loan Document except as and to the extent expressly
set forth herein.
(p)    The execution and delivery of this Agreement by any Loan Party or Third
Party Security Provider shall not constitute a joinder by, or agreement to be
bound by the terms of, any Loan Document to which such Loan Party or Third Party
Security Provider is not a party.
Section 9.Further Assurances.     Holdings, the Borrower, each other Loan Party
and the Third Party Security Provider hereby agree to execute any and all
further documents, financing statements, agreements and instruments, and take
all further actions that the Administrative Agent deems reasonably necessary or
advisable in connection with this Amendment to continue and maintain the
effectiveness of the Liens and guarantees provided for under the Loan Documents,
with the priority contemplated under the Loan Documents. The Administrative
Agent and the Collateral Agent are hereby authorized by the Lenders to enter
into all such further documents, financing statements, agreements and
instruments.
Section 10.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Receipt by the
Administrative Agent of a facsimile copy or electronic image scan transmission
(e.g., PDF via electronic email) of an executed signature page hereof shall
constitute receipt by the Administrative Agent of an executed counterpart of
this Amendment.
Section 11.Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

- 7 -



--------------------------------------------------------------------------------




Section 12.Headings. Section headings contained in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
Section 13.Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]



- 8 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and members thereunto duly authorized, on the date
indicated above.
NOVELIS INC., as the Borrower
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
AV METALS INC., as Holdings
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
NOVELIS CORPORATION, as U.S. Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
NOVELIS PAE CORPORATION, as U.S. Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
NOVELIS BRAND LLC, as U.S. Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
 
 


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




 
 
 
 
 
 
NOVELIS SOUTH AMERICA HOLDINGS LLC, as U.S. Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
ALUMINUM UPSTREAM HOLDINGS LLC, as U.S. Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory





NOVELIS ACQUISITIONS LLC, as U.S. Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory






[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




NOVELIS NORTH AMERICA HOLDINGS INC., as U.S. Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
NOVELIS DELAWARE LLC, as U.S. Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






NOVELIS UK LTD, as U.K. Guarantor
 
 
 
 
 
By:
/s/ Randal P. Miller
 
Name: Randal P. Miller
 
Title Authorized Signatory
 
 
 
 
 
NOVELIS SERVICES LIMITED, as U.K. Guarantor
 
 
 
 
 
By:
/s/ Randal P. Miller
 
Name: Randal P. Miller
 
Title Authorized Signatory
 
 
 
 
 
NOVELIS AG, as Swiss Guarantor
 
 
 
By:
/s/ Randal P. Miller
 
Name: Randal P. Miller
 
Title Authorized Signatory
 
 
 
 
 
NOVELIS CAST HOUSE TECHNOLOGY LTD., as Canadian Guarantor
 
 
 
 
 
By:
/s/ Randal P. Miller
 
Name: Randal P. Miller
 
Title Authorized Signatory
 
 
 
 
 
4260848 CANADA INC., as Canadian Guarantor
 
 
 
 
 
By:
/s/ Randal P. Miller
 
Name: Randal P. Miller
 
Title Authorized Signatory
 
 
 
 
 
4260856 CANADA INC., as Canadian Guarantor
 
 
 
 
 


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------




By:
/s/ Randal P. Miller
 
Name: Randal P. Miller
 
Title Authorized Signatory
 


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






NOVELIS NO. 1 LIMITED PARTNERSHIP, as Canadian Guarantor
 
By: 4260848 CANADA INC.
Its: General Partner
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
8018227 CANADA INC., as Canadian Guarantor
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
8018243 CANADA LIMITED, as Canadian Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
NOVELIS EUROPE HOLDINGS LIMITED, as U.K. Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
NOVELIS SWITZERLAND SA, as Swiss Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 


[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------










 
 
 
 
 
 
NOVELIS DEUTSCHLAND GMBH, as German Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 
 
NOVELIS SHEET INGOT GMBH, as German Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory





NOVELIS MADEIRA UNIPESSOAL, LDA, as Madeira Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory




[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






NOVELIS PAE S.A.S., as French Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory




NOVELIS DO BRASIL LTDA., as Brazilian Guarantor
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory



 
 
 
 
 
 



 
Signed and Delivered as a Deed for and on behalf of
 
NOVELIS ALUMINIUM HOLDING COMPANY,
 
by its duly authorised attorney,
 
as Irish Guarantor,




By:




/s/ Randal P. Miller
Name: Randal P. Miller
Title Authorized Signatory
 


in the presence of:
 


By:


/s/ Leslie J. Parrette, Jr.
Name: Leslie J. Parrette, Jr.
Title Authorized Signatory




[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






NOVELIS ITALIA S.P.A., as Third Party Security Provider
 
 
By:
/s/ Randal P. Miller
Name: Randal P. Miller
Title: Authorized Signatory




[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]





--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as
 
Administrative Agent
 
 


By:


/s/ Bridgett J. Manduk
Name: Bridgett J. Manduk
Title: Assistant Vice President
 
 
 
 







EXHIBIT A
October __, 2012
To:    Bank of America, N.A., as Administrative Agent
    1455 Market Street
    San Francisco, California 94103
    Attention: Bridgett Manduk
Re:
Novelis Inc. Amendment No. 2 to Credit Agreement

Ladies and Gentlemen:
Reference is hereby made to (i) the Credit Agreement, dated as of December 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Novelis Inc., certain
affiliates and subsidiaries of Novelis Inc., the several banks and other
financial institutions or entities party thereto as lenders, and Bank of
America, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and (ii) Amendment No. 2 to Credit Agreement (the “Second Amendment”),
among Novelis Inc., certain affiliates and subsidiaries of Novelis Inc., and the
Administrative Agent, in the form posted by the Administrative Agent via
Intralinks, Syndtrak or a substantially similar electronic transmission system.
Capitalized terms used but not defined herein having the meaning assigned to
such terms in the Second Amendment.
CONSENT TO EFFECTIVENESS OF AMENDMENT NO. 2 TO CREDIT AGREEMENT. By signing
below, the undersigned, in its capacity as a Lender under the Credit Agreement,
hereby acknowledges and consents to, and agrees to the terms of, the Second
Amendment and hereby irrevocably authorizes Bank of America, N.A., in its
capacity as Administrative Agent, to execute the Second Amendment on behalf of
the undersigned with respect to all Loans owned by the undersigned immediately
prior to giving effect to the Second Amendment.
IN WITNESS WHEREOF, the undersigned as duly executed this Acknowledgement and
Consent as of the date first written above.


________________________________________,

(Name of Institution)
By:        
Name:    
Title:    
[If a second signature is necessary:
By:        
Name:    
Title:]





[SIGNATURE PAGE TO AMENDMENT NO. 2 TO CREDIT AGREEMENT]



